Order, Supreme Court, New York County (Karla Moskowitz, J.), entered July 30, 1992, which denied the Cohen defendants’ *432motion, inter alia, to vacate a June 5, 1992 judgment in favor of plaintiff, unanimously affirmed, with costs.
After the remainder beneficiaries of a trust assigned to plaintiff commenced a civil action seeking to invalidate that assignment, the Cohens sought to vacate the judgment in favor of plaintiff on a promissory note. The IAS Court properly denied this relief since the purported unenforceability of the assignment did not constitute newly discovered evidence pursuant to CPLR 5015 (a) (2) and in any case, the Cohens’ belated attempt, following the entry of summary judgment, to plead fraud in the inducement does not constitute a meritorious defense to enforcement of the note in these circumstances. For these reasons, the court also properly denied the Cohens’ motion to amend their pleadings. Concur — Rosenberger, J. P., Ross, Asch, Rubin and Williams, JJ.